Renee S. Townsley
                                     The Court ofAppeals                                  500 N Cedar ST 

Clerk/Administrator                         ofthe                                Spokane, WA 99201-1905 


(509) 456-3082                       State of Washington                                Fax (509) 456-4288
TDD #1-800-833-6388                         Division III                    http://www.courts.wa.gov/courts




                                         September 3, 2015


David N. Gasch                                       E-mail
Gasch Law Office                                     Jodi Marie Hammond
PO Box 30339                                         Kittitas County Prosecuting Attorney
Spokane, WA 99223-3005                               205 W 5th Ave Ste 213
gaschlaw@msn.com                                     Ellensburg, WA 98926-2887


                      CASE # 320341
                      State of Washington v. Quovadia Crece Lloyd
                      KITTITAS COUNTY SUPERIOR COURT No. 131001992

Counsel:

         Enclosed please find a copy of the opinion filed by the Court today.

        A party need not file a motion for reconsideration as a prerequisite to discretionary
review by the Supreme Court. RAP 13.3(b); 13.4(a). If a motion for reconsideration is filed, it
should state with particularity the points of law or fact which the moving party contends the court
has overlooked or misapprehended, together with a brief argument on the points raised. RAP
12.4(c). Motions for reconsideration which merely reargue the case should not be filed.

        Motions for reconsideration, if any, must be filed within twenty (20) days after the filing of
the opinion. Please file an original and two copies of the motion. If no motion for
reconsideration is filed, any petition for review to the Supreme Court must be filed in this court
within thirty (30) days after the filing of this opinion (may be filed by electronic facsimile
transmission). The motion for reconsideration and petition for review must be received (not
mailed) on or before the dates they are due. RAP 18.5(c).

                                               Sincerely,

                                               ~Y0~                                                      

                                               Renee S. Townsley
                                               Clerk/Administrator
RST:jab
Enc.

c: 	     E-mail-Hon. Scott R. Sparks

c: 	    Quovadia Crece Lloyd
        3571 Caribou Road
        Kittitas, WA 98934
                                                                         FILED 

                                                                    SEPTEMBER 3,2015 

                                                                 In the Office of the Clerk of Court 

                                                                WA State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                           )
                                               )         No. 32034-1-111
                     Respondent,               )
                                               )
       v.                                      )
                                               )
QUOVADIA CRECE LLOYD,                          )         UNPUBLISHED OPINION
                                               )
                     Appellant.                )

       SIDDOWAY, C.J. -     In sentencing Quovadia Lloyd for her conviction of two

counts of bribing a witness, the court ordered her to pay a total of$650 in mandatory and

discretionary legal financial obligations (LFOs). For the first time on appeal, Ms. Lloyd

argues that the record does not support the trial court's finding that she has the present or

future ability to pay them. Because she failed to preserve any error, we decline to

consider it. RAP 2.5(a). We affirm.

                     FACTS AND PROCEDURAL BACKGROUND

       A jury found Quovadia Crece Lloyd guilty as charged of two counts of bribing a

witness. At sentencing, Ms. Lloyd requested electronic home monitoring, presenting

information to the court that she was employed four days a week by the Red Cross, was

the sole support for herself and her three children, and would lose her job if incarcerated.
No. 32034-1-III
State v. Lloyd


       The court sentenced Ms. Lloyd to nine months' confinement, authorizing

electronic home monitoring for the first three months, assuming she qualified.

       The judgment and sentence entered by the court included preprinted language

indicating that it had considered the amount of Ms. Lloyd's LFOs and her present and

future ability to pay them.) In addressing potential LFOs at sentencing, the court said,

      [W]e'll waive the court costs. I will waive the attorney fees. And-victim
      assessment,-DNA collection, (inaudible) booking fees (inaudible). The
      reason I'm doing that is because I'm aware of your financial
      circumstances--and--three children--both parents incarcerated. You
      don't have money.

Report of Proceedings at 16. The court imposed a total of $650 in LFOs, consisting of a

$500 victim penalty assessment, a $100 DNA (deoxyribonucleic acid) sample fee, and a

$50 booking fee. It ordered Ms. Lloyd to pay at least $100 a month toward her LFOs

upon her release.

      Ms. Lloyd appeals.


       I   The provision states:

      2.5 Legal Financial Obligations/Restitution. The court has considered
      the total amount owing, the defendant's present and future ability to pay
      legal financial obligations, including the defendant's financial resources
      and the likelihood that the defendant's status will change. (RCW
      10.01.160).

Clerk's Papers at 30.




                                             2

No. 32034-1-111
State v. Lloyd


                                         ANALYSIS

       Ms. Lloyd timely appealed the jury's guilty verdicts. Yet the only error assigned

in her briefing to this court is to the court's finding that she has the current or future

ability to pay the LFOs and its imposition of discretionary costs. She contends the court

failed to take into account her present or future ability to pay, as required by RCW

lO.O1.160.

       Evidence of ability to pay was unnecessary to support the mandatory financial

obligations imposed by the court. The $500 victim assessment and $100 DNA collection

fee are each required by statute, irrespective of the defendant's ability to pay. State v.

Lundy, 176 Wash. App. 96, 102,308 P.3d 755 (2013) (noting that, for these costs, "the

legislature has directed expressly that a defendant's ability to pay should not be taken into

account"); RCW 7.68.035(1)(a); RCW 43.43.7541.

       The only cost imposed that was subject to challenge for inability to pay is the $50

booking fee. Where Ms. Lloyd's employment and family situation were before the court,

it ordered a period of partial confinement because of them, and it stated that it would not

impose court costs or attorney fees because of her financial situation, the argument that

the court did not consider her ability to pay is dubious at best.

       In any event, Ms. Lloyd made no objection at the sentencing hearing to imposition

of the $50 booking fee and thereby failed to preserve a claim of error. RAP 2.5(a); State

v. Blazina, 182 Wash. 2d 827,833,344 P.3d 680, (2015); State v. Duncan, 180 Wash. App.
3

No. 32034-1-111
State v. Lloyd


245,253,327 P.3d 699 (2014) review granted, _          P.3d _     (2015). While we enjoy

discretion to make an exception to the general requirement of error preservation, our

Supreme Court chose to adopt a "strict approach" with RAP 2.5(a) "because trial

counsel's failure to object to the error robs the court of the opportunity to correct the error

and avoid a retrial" or, as in this case, avoid a resentencing. State v. Powell, 166 Wash. 2d
73, 82,206 P.3d 321 (2009).

       We will not consider the issue for the first time on appeal.

       Affirmed.

       A majority ofthe panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




                                                   ~~(CF
                                               Siddoway, C.J.

1 CONCUR:


l.. .~,            \1:;~                                          No. 32034-1-II1

       FEARING,   J.   (Concurring) Because of the small amount of mandatory legal

financial obligations imposed, I concur in declining Quovadia Lloyd's challenge to legal

financial obligations. The trial court imposed only $50 in discretionary costs.

       I write separately because the majority's opinion could be read to mean that this

court will never review challenges to legal financial obligations when the defendant fails

to object to the obligations before the trial court. RAP 2.5(a) and State v. Blazina, 182
Wash. 2d 827, 833, 344 P.3d 680, 683 (2015) grant this court discretion to review

challenges to legal financial obligations despite the failure to assert a challenge before the

trial court. When the trial court imposes a high amount of mandatory legal financial

obligations, this court should review the trial court order.

       The majority cites this court's decision in State v. Duncan, 180 Wash. App. 245, 327
P.3d 699 (2014), review granted, _ P.3d _ (2015) with the Supreme Court's decision of

State v. Blazina as if the two decisions are consistent. They are not.
No. 32034-1-III
State v. Lloyd


         In State v. Duncan, we uttered the following remarks: "'The State's burden for

establishing whether a defendant has the present or likely future ability to pay

discretionary legal financial obligations is a low one.'" 180 Wash. App. at 250 (quoting,

State v. Lundy, 176 Wash. App. 96, 106, 308 P.3d 755 (2013). "[A] single reference in a

presentence report to the defendant describing himself as 'employable'" is sufficient for

imposing discretionary legal financial obligations. State v. Duncan, 180 Wash. App. at 250

(quoting State v. Lundy, 176 Wash. App. at 106). A '''trial court is prohibited from

imposing legal financial obligations only when it appears from the record that there is no

likelihood that the defendant's indigency will end.'" State v. Duncan, 180 Wash. App. at

250 (quoting State v. Lundy, 176 Wash. App. at 99).

         The Washington Supreme Court's Blazina opinion diverges from these three

principles we announced or repeated in Duncan. Blazina directs the superior court to

conduct a detailed probe into the defendant's ability to pay costs. The Blazina court

wrote:

                Practically speaking, this imperative under RCW 10.01.160(3)
         means that the court must do more than sign a judgment and sentence with
         boilerplate language stating that it engaged in the required inquiry. The
         record must reflect that the trial court made an individualized inquiry into
         the defendant's current and future ability to pay. Within this inquiry, the
         court must also consider important factors, as amici suggest, such as
         incarceration and a defendant's other debts, including restitution, when
         determining a defendant's ability to pay.
182 Wash. 2d at 838.

         Some of this court's decisions before Blazina held that an order imposing legal


                                               2

No. 32034-I-II1
State v. Lloyd


financial obligations was not ripe for review until the State sought to collect the judgment

for legal financial obligations. This rule contrasted with the principle that a judgment

debtor in a civil case could appeal the judgment before the judgment creditor took

collection actions. We noted, in State v. Duncan, that this court had denied review on

ripeness grounds on other occasions. We did not hold in Duncan that an order imposing

legal financial obligations was not ripe for review, but we did not expressly disclaim

ripeness as a ground for denying review.

       In State v. Blazina, our high court rejected the State's argument that the legitimacy

of a legal financial obligation order is not ripe for review until the State begins collection

activity. The high court reviewed the three criteria for ripeness. The court reasoned that

a challenge to legal financial obligations meets the criteria since the challenge is

primarily legal, does not require further factual development, and the challenged action is

final. 182 Wash. 2d at 832 n.l. The Blazina court noted reasons for review before

collection activities. A judgment for legal financial obligations accrues interest at a high

rate, employment and housing background checks show an active record in the superior

court, and the judgment impairs the obligor's credit. In short, pending legal financial

obligations increase the difficulty of a defendant in reentering society.

       Duncan could be read as establishing a practice of rarely, if ever, reviewing a

challenge to legal financial obligations for the first time on appeal. Because of the

negative consequences of outstanding legal financial obligations on a released defendant,

I hope any such practice changes. Review of an unpreserved legal financial obligations

                                              3

No. 32034-1-111
State v. Lloyd


argument is sometimes appropriate.

       RCW 10.01.160(3) provides:

              The court shall not order a defendant to pay costs unless the
       defendant is or will be able to pay them. In determining the amount and
       method of payment of costs, the court shall take account of the financial
       resources of the defendant and the nature of the burden that payment of
       costs will impose.

The statute does not require the defendant to prove anything. Rather, the statute prevents

the court from imposing costs in the form of mandatory legal financial obligations unless

the defendant is or will be able to pay them. The statute rests the burden of evidentiary

production on the State.

       Trial courts sometimes order a defendant to pay several thousands of dollars of

discretionary legal financial obligations despite the lack of any evidence that the

defendant will have the ability to pay the obligations. This court previously avoided

correcting these obvious errors on the theory that the defendant implicitly waived the

issue. The purported rationale for finding implied waiver is that a defendant has an

incentive not to raise the question of her ability to pay because she wishes the judge at

sentencing to view her as a beneficial member of the community. See, e.g., State v.

Duncan, 180 Wash. App. at 250-51. No evidence supports this rationale, however. This

court has never reviewed any testimony or heard any argument from any party

buttressing this theory. For all we know, the amount of legal financial obligatiNo. 32034-1-II1
State v. Lloyd


trial court must receive evidence that the defendant has or will have the ability to pay.




                                                   Fearing, J.
I CONCUR:



Lawrence-Berrey, J.




                                              5